Title: From Thomas Jefferson to James Madison, 30 April 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Apr. 30. 08.
                  
                  Notes on such parts of Foronda’s letter of Apr. 26. 08. as are worth answering.
                  I. I know of no recent orders to Governor Claiborne as to the navigation of the Misipi, Yberville & Pontchartrain. he should specify them. but he may be told that no order has ever been given contrary to the rights of Spain. these rights are 1. a treaty right that ‘the ships of Spain coming directly from Spain or her colonies, loaded only with the produce or manufactures of Spain or her colonies shall be admitted during the space of 12. years in the ports of N. Orleans, & in all other legal ports of entry within the ceded territory, in the same manner as the ships of the US. &c.’ 2. a right of innocent passage from the mouth of the Misipi to 31.° of Lat. exactly commensurate with our right of innocent passage up the rivers of Florida to 31.° of latitude.
                  II. in answer to his question whether we consider Mobile among the ports of the US. he may be told that so long as we consider the question Whether the Perdido is not the Eastern boundary of Louisiana as continuing in a train of amicable proceedings for adjustment, so long that part only of the river Mobile which is above 31.° of Lat. will be considered among the ports of the US. witholding the exercise of jurisdiction on our part within the disputed territory on the general principle of letting things remain in statu quo pendente lite.
                  There is nothing else in his letter worth answering.
                  
                     Th: Jefferson 
                     
                  
               